Exhibit 10.2

 

THE HOWARD HUGHES CORPORATION

RESTRICTED STOCK AGREEMENT

 

WHEREAS, Peter F. Riley (the “Grantee”) is an employee of The Howard Hughes
Corporation (and its successors, the “Company”);

 

WHEREAS, the grant of Restricted Stock was authorized by the Compensation
Committee of the Board of Directors of the Company (the “Compensation
Committee”) on November 8, 2017;

 

WHEREAS, the date of grant is November 8, 2017 (“Date of Grant”); and

 

WHEREAS, pursuant to The Howard Hughes Corporation Amended and Restated 2010
Incentive Plan (the “Plan”), and subject to the terms and conditions thereof and
the terms and conditions of this agreement (this “Agreement”), the Company has
granted to Grantee as of the Date of Grant the right to receive 10,000 shares of
common stock of the Company (the “Restricted Shares”).

 

NOW, THEREFORE, the Company and Grantee hereby agree as follows:

 

1.             Rights of Grantee.  The Restricted Shares subject to this grant
shall be fully paid and nonassessable and shall be either: (i) represented by
certificates held in custody by the Company until all restrictions thereon have
lapsed, together with a stock power or powers executed by Grantee in whose name
such certificates are registered, endorsed in blank and covering such Restricted
Shares; or (ii) held at the Company’s transfer agent in book entry form with
appropriate restrictions relating to the transfer of such Restricted Shares, and
endorsed with an appropriate legend referring to the restrictions hereinafter
set forth.  Grantee shall have the right to vote the Restricted Shares.  Upon
vesting of the Restricted Shares hereunder, the Grantee: (x) shall receive cash
dividends or cash distributions, if any, paid or made by the Company with
respect to common shares after the Date of Grant and prior to the vesting of the
Restricted Shares; and (y) shall receive any additional Restricted Shares that
Grantee may become entitled to receive by virtue of a Restricted Share dividend,
a merger or reorganization in which the Company is the surviving corporation or
any other change in the capital structure of the Company.

 

2.             Restrictions on Transfer of Restricted Shares.  The Restricted
Shares subject to this grant may not be assigned, exchanged, pledged, sold,
transferred or otherwise disposed of by Grantee, except to the Company, until
the Restricted Shares have become nonforfeitable in accordance with Sections 3,
4 and 5 hereof.  The Grantee’s rights with respect to such purported transfer in
violation of the provisions of this Section 2 of this Agreement shall be null
and void, and the purported transferee shall obtain no rights with respect to
such Restricted Shares.

 

3.             Vesting of Restricted Shares.  Subject to the terms and
conditions of Sections 4 of this Agreement, 100% of the Restricted Shares
covered by this Agreement shall fully vest and become non-forfeitable on the
fifth (5th) anniversary of the Date of Grant.

 

4.             Forfeiture of Awards.  Subject to the terms of the Employment
Agreement between the Company and the Grantee, dated November 6, 2017, the
Grantee’s rights to receive the unvested Restricted Shares covered by this
Agreement shall be forfeited automatically and without further notice on the
date that Grantee ceases to be an employee of the Company or a Subsidiary.

 

5.             Compliance with Law.  The Company shall make reasonable efforts
to comply with all applicable federal and state securities laws; provided,
however, that notwithstanding any other provision of this Agreement, the Company
shall not be obligated to issue any of the Restricted Shares covered by this
Agreement if the issuance thereof would result in violation of any such law.

 

--------------------------------------------------------------------------------


 

6.             Compliance with Section 409A of the Code.  To the extent
applicable, it is intended that this Agreement and the Plan comply with the
provisions of Section 409A of the Code, so that the income inclusion provisions
of Section 409A(a)(1) of the Code do not apply to Grantee.  This Agreement and
the Plan shall be administered in a manner consistent with this intent. 
Reference to Section 409A of the Code is to Section 409A of the Internal Revenue
Code of 1986, as amended, and will also include any proposed, temporary or final
regulations, or any other guidance promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service.

 

7.             Amendments.  Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of Grantee under this Agreement without Grantee’s consent; further, provided,
that Grantee’s consent shall not be required to an amendment that is deemed
necessary by the Company to ensure compliance with Section 409A of the Code or
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any
regulations promulgated thereunder, including as a result of the implementation
of any recoupment policy the Company adopts to comply with the requirements set
forth in the Dodd-Frank Act.

 

8.             Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

9.             Relation to Plan.  This Agreement is subject to the terms and
conditions of the Plan.  In the event of any inconsistency between the
provisions of this Agreement and the Plan, the Plan shall govern.  Capitalized
terms used herein without definition shall have the meanings assigned to them in
the Plan.  The Compensation Committee acting pursuant to the Plan, as
constituted from time to time, shall, except as expressly provided otherwise
herein or in the Plan, have the right to determine any questions which arise in
connection with the grant of Restricted Shares.

 

10.          Successors and Assigns.  Without limiting Section 2 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of
Grantee, and the successors and assigns of the Company.

 

11.          Governing Law.  This Agreement is made under, and shall be
construed in accordance with, the internal substantive laws of the State of
Delaware without giving effect to the principles of conflict of laws thereof.

 

[Remainder of Page Intentionally Left Blank, Signature Page to Follow]

 

2

--------------------------------------------------------------------------------


 

Executed in the name and on behalf of the Company, as of the 8th day of
November, 2017.

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

By:

/s/ David R. Weinreb

 

 

Name:

David R. Weinreb

 

 

Title:

Chief Executive Officer

 

The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the right to receive the Restricted Shares or other
securities covered hereby, subject to the terms and conditions of the Plan and
the terms and conditions herein above set forth.

 

 

/s/ Peter F. Riley

 

Employee (Grantee)

 

 

 

Date:

November 8, 2017

 

3

--------------------------------------------------------------------------------